171 P.3d 275 (2007)
In the Matter of Richard Matthew LANE, Respondent.
No. 99,078.
Supreme Court of Kansas.
November 29, 2007.

ORDER OF DISBARMENT
In a letter dated November 7, 2007, to the Clerk of the Appellate Courts, respondent Richard Matthew Lane, of Wichita, Kansas, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2006 Kan. Ct. R. Annot. 308).
At the time respondent surrendered his license, review was pending before the Kansas Supreme Court on the final hearing report in accordance with Supreme Court Rule 212 (2006 Kan. Ct. R. Annot. 295). The hearing panel found by clear and convincing evidence that the respondent violated KRPC 1.1 (2006 Kan. Ct. R. Annot. 358) (competence) when he failed to competently represent two clients in separate matters; KRPC 1.3 (2006 Kan. Ct. R. Annot. 371) (diligence) when he failed to provide diligent representation in nine different representations; KRPC 1.4(a) (2006 Kan. Ct. R. Annot. 386) (communication) by failing to keep clients reasonably informed about the status of their cases in twelve different representations; KRPC 1.16(d) (2006 Kan. Ct. R. Annot. 448-49) (declining or terminating representation) by failing to refund unearned advanced fees in twelve different representations; KRPC 3.2 (2006 Kan. Ct. R. Annot. 462) (expediting litigation) by failing to make a reasonable effort to expedite litigation in two cases; KRPC 8.1(b) (2006 Kan. Ct. R. Annot. 505) and Supreme Court Rule 207(b) (2006 Kan. Ct. R. Annot. 268-69) by failing to provide written responses to the initial complaints.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of respondent's license should be accepted and that he should be disbarred.
IT IS THEREFORE ORDERED that Richard Matthew Lane be and he is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
*276 IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of Richard Matthew Lane from the roll of attorneys licensed to practice law in Kansas.
IT IS FURTHER ORDERED that this order shall be published in the official Kansas Reports, that the costs herein shall be assessed to the respondent, and that Richard Matthew Lane forthwith shall comply with Supreme Court Rule 218 (2006 Kan. Ct. R. Annot. 314).
For the Court
/s/ Kay McFarland
Kay McFarland, Chief Justice